Citation Nr: 1636148	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for chronic lymphocytic lymphoma (CLL), to include as due to a qualifying chronic disability and/or as secondary to service-connected PTSD.
 
2. Entitlement to service connection for diabetes mellitus, to include as due to a qualifying chronic disability and/or as secondary to service-connected PTSD.
 

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985 and from August 1991 to April 1992, with service in Southwest Asia during the Persian Gulf War. He was also a member of the Army National Guard from September 16, 1986, to November 11, 2003. These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in September 2012, at which time the Board remanded the claims for additional development. The Board again remanded the claims on appeal in March 2015, in part finding that the RO did not comply with the original September 2012 remand instructions. Specifically, the Board found the February 2013 and July 2013 VA examinations were inadequate and remanded the claims for supplemental examinations and opinions.

During the pendency of this appeal service connection was granted for hypertension and asthma (claimed as a respiratory disorder) in an October 2015 rating decision, from which the Veteran has not appealed. Accordingly, those issues are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in September 2015. In regard to the Veteran's service connection claim for diabetes mellitus, the examiner opined that the Veterans diabetes mellitus is less likely than not incurred in or caused by the claimed in-service injury, event or illness. In reaching the above conclusion, the examiner simply noted that the Veteran was diagnosed with glucose intolerance in March 2002 and was subsequently prescribed metformin. 
Additionally, the September 2015 examiner concluded that the Veteran's CLL is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that chronic lymphoproliferative disorder (lymphoid neoplasm) is characterized by a progressive accumulation of functionally incompetent lymphocytes, which are usually monoclonal in origin.

The March 2015 remand specifically informed the RO that when obtaining supplemental opinions, opinions based on the fact that the diseases were not diagnosed in service, are in and of itself, not sufficient. As such, the Board finds the September 2015 medical opinion to be inadequate and insufficient. 

Further, the opinions failed to address requests in the Board's previous remand. In particular, the Board requested that the examiner opine as to whether the Veteran's claimed disabilities can be collectively linked to a medically unexplained chronic multi-symptom illness, due to his service in the Persian Gulf or to an undiagnosed illness, as well as whether the claimed conditions are secondary to his service-connected PTSD. No such opinion was provided.

Additionally, the claims folder reflects that the September 2015 VA clinician did not review the claims folder prior to opining on the Veteran's claimed  conditions, as requested by the March 2015 Board remand instructions.

Lastly, the Board in its March 2015 remand requested that after the appropriate development of the claims on appeal was completed; the RO was to readjudicate the issues on appeal. A review of the claims folder reflects that the RO failed to readjudicate the remaining issues on appeal.

A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Based on the above, the Board finds that a supplemental examination/opinion and the subsequent readjudication of the issues on appeal is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical examination for the claim for service connection for CLL. An opinion shall be obtained from an appropriately qualified examiner. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. 

The examiner is requested to provide the following opinions:

a.) Whether it is at least as likely as not that the Veteran's CLL is related to, or aggravated by his active military service, to include whether it is at least as likely as not caused or aggravated by his service-connected PTSD, and 

b.) whether it is at least likely as not that the Veteran's CLL is due to an undiagnosed illness and/or part of a medically unexplained chronic multi-symptom illness.

The examiner must specifically address the Veteran's credible lay statements, the medical evidence of record, and any medical principles used in providing the above-noted opinions.

2. Obtain a VA medical examination for the claim for service connection for diabetes mellitus. An opinion shall be obtained from an appropriately qualified examiner. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The examiner is request to provide the following opinions:

a.) Whether it is at least as likely as not that the Veteran's diabetes mellitus is related to, or aggravated by his active military service, to include whether it is at least as likely as not caused or aggravated by his service-connected PTSD, and 

b.) whether it is at least as likely as not that the Veteran's diabetes mellitus is due to an undiagnosed illness and/or part of a medically unexplained chronic multi-symptom illness.

 The examiner must specifically address the Veteran's credible lay statements, the medical evidence of record, and any medical principles used in providing the above-noted opinions.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




